Pope, Judge.
A. H. and A. M. G., juveniles, were each charged with one count of possession of cocaine with intent to distribute. On appeal, they argue the general grounds. Held:
The evidence showed that a confidential informer told police that he had been asked to deliver cocaine to the apartment of Mark Harris. Police had the apartment under surveillance for approximately one-and-one-half hours before the delivery of the cocaine. They observed A. H. and A. M. G. arrive at the apartment 15 to 20 minutes before the cocaine was delivered. A half hour after the delivery, police executed a no-knock search warrant. Upon entering the apartment, police found A. H. and A. M. G., Harris’ girl friend and Tony Harris in the living room and immediately ordered them to lie down on the floor. Mark Harris and Stanley Wells were caught in the rear of the apartment, apparently attempting to dispose of cocaine in the bath-1 room. The cocaine had been delivered in cake form. The cocainel found on a table in the living room was in “rock” form. Police alsd found a razor blade on the table that apparently had been used to cull the cocaine, as well as small glassine bags used to package the col caine. The entire living room was approximately ten feet by 12 feetl Although A. H. testified that he and A. M. G. were watching televil *179sion and were not aware of the cocaine, police officers who executed the warrant testified that the table upon which the cocaine was being cut and packaged was easily visible from all parts of the living room.
A. H. and A. M. G. rely upon Ridgeway v. State, 187 Ga. App. 381 (370 SE2d 216) (1988), and argue that the evidence in this case is similar to that in Ridgeway and shows no crime, but only their presence at the place others committed the crime. We disagree and affirm. In Ridgeway, the court found that Ridgeway’s presence in the living room of premises did not, without more, connect him with heroin and cocaine found in other rooms of the house. This was true even though Ridgeway had a key to the premises and was found with cocaine on his person. (The court noted that the conviction based upon the cocaine found on Ridgeway was not appealed.) In the present case, A. H. and A. M. G. were found in the same small room in which cocaine was being prepared for retail sale. There was evidence that they arrived only after the delivery of the cocaine was arranged, but well before the actual delivery took place. A rational trier of fact would be justified in concluding from this evidence that the defendants were more than merely present but were parties to the conversion of the cocaine from cake form into “rocks” suitably packaged in glassine bags for retail sale. The evidence is sufficient to satisfy the standards of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgments affirmed.


Sognier, C. J., McMurray, P. J., Banke, P. J., Birdsong, P. J., Cooper and Andrews, JJ., concur. Carley, J., concurs in judgment only. Beasley, J., dissents.